Citation Nr: 1623098	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-04 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right patella fracture.  

2.  Entitlement to an initial compensable rating for status post mandibular fracture.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to April 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2012 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He withdrew his hearing request in May 2015 correspondence.  See May 2015 VA Form 27-0820.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2012 VA Form 9, the Veteran contended that the severity of his disabilities was not properly identified in the most recent VA examinations in November 2009.  Specifically, he indicated he had been issued a knee brace, and that his jaw sometimes feels out of place, making it hard to chew and eat.  In view of the foregoing, additional examinations addressing the current nature and severity of the Veteran's right knee and mandibular fracture disabilities are warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As these issues are being remanded, updated VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include those dated since December 2011.  

2. Then schedule the Veteran for a VA examination to assess the current severity of his residuals of a right patella fracture.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings reported in detail.  

3. Then schedule the Veteran for a VA examination to assess the current severity of his status post mandibular fracture.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings reported in detail.  

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

